PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Charles Blakely, et al.
Application No. 16/571,735
Filed: September 16, 2019
Attorney Docket No. 689764-45U1(TOFF-045/01US)
For: SYSTEMS, METHODS AND APPARATUS FOR CHARACTERIZING STICK-UP HEIGHT, POSITION AND ORIENTATION OF A DRILL PIPE

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 20, 2022, to revive the above-identified application.  

There is no indication that the petition was signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Stephen E. Murray appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts. 

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

The petition is DISMISSED.

This application became abandoned for failure to timely file the required oath/declaration no later than the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration April 18, 2022. The issue fee was timely paid on July 14, 2022.  Accordingly, application became abandoned July 15, 2022. A Notice of Abandonment was mailed July 20, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s) (1).

A petition to revive cannot be granted where there is an outstanding requirement. In the instant application, petitioner has failed to submit a proper oath/declaration for each inventor. While it is noted that petitioner did submit an oath/declaration on July 13, 2022 for Bradley J. Prevost, however the oath/declaration does not match name of inventor as presented on filing which is “Brad Prevost”. Since the oath/declaration was filed after the initial deposit of the instant application and does not match the name of the inventor presented on filing, the oath/declaration has been deemed an improper filing. Before the petition to revive can be granted petitioner must submit proper oath/declaration of the inventor listed above.

Applicant should note that amendments are not permitted after payment of the issue fee (See 37 CFR 1.312). Thus, in order to correct the inventor’s name, petitioner should file a petition to withdraw from issue under 37 CFR 1.313(c)(2) along with the required fees, a request for continued examination (RCE) and a renewed petition under 37 CFR 1.137(a) containing a statement of unintentional delay.

A review of the record indicates the request under 37 CFR 1.48(f) filed with the instant petition has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a). While a corrected filing receipt and the Notice of Acceptance of Request Under 37 CFR 1.48(f) was mailed on July 26, 2022, it was mailed prematurely. The request under  37 CFR 1.48(f) included an updated application data sheet (ADS).

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(b).” This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450


By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1
 
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642.  


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions


cc:	PANITCH, SCHWARZE, BELISARIO & NADEL, LLP
	TWO COMMERCE SQUARE
	2001 MARKET STREET, SUITE2800
	PHILADELPHIA, PA  19103	






    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)